Citation Nr: 1527335	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  10-40 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include secondary to pain and medication associated with service connected disabilities diabetes mellitus type II, generalized ostearthritis of the hand, elbows, and lumbosacral region, and hypertension.

2. Entitlement to service connection for hiatal hernia; gastroesophageal reflex disease (GERD), to include secondary to medication associated with service connected disabilities diabetes mellitus type II, generalized ostearthritis of the hand, elbows, and lumbosacral region, erectile dysfunction, and hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1954 until November 1983. 

These matters come before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hiatal hernia; GERD, to include secondary to medication associated with service connected disabilities diabetes mellitus type II, generalized ostearthritis of the hand, elbows, and lumbosacral region, erectile dysfunction, and hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a mental disorder conforming to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in February 2009.

VA has a duty to assist the Veteran in the development of this claim. The claims file includes service treatment records (STRs), medical records, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

A VA examination was obtained in March 2009 with an accompanying opinion in May 2009. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded an adequate VA examination/opinion. The report includes a clinical examination, and the Veteran's reported symptoms. The report provides findings relevant to the criteria for service connection and for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to this claim. Essentially, all available evidence that could substantiate this claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

An essential element of a claim for service connection for an acquired psychiatric disorder is medical evidence diagnosing the disorder. A diagnosis of a mental condition must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). See 38 C.F.R. § 3.304(f). 

Here, the evidence folder does not support a medical diagnosis of any mental disorder in conformity with the DSM-IV. Rather, the claims folder reflects that the Veteran does not have a mental disorder. In the May 2009 VA mental health examination, the examiner explained that while the Veteran does have pain, insomnia, and diminished interest in pleasure pursuit activities; the symptoms are not disabling, severe, or in the frequency to sustain a diagnosis of a mental disorder. The examiner further noted that the Veteran was not found to have a mental condition. Additionally, an April 2010 VA medical record notes the Veteran with no depression and no psychosis. 

The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., feeling depressed). To this extent, the Board finds that the Veteran is competent to report that he experiences symptoms of depression or anxiety at times; however, he has not been shown to be competent to provide a diagnosis of a mental disorder for VA purposes, as that is based on specific clinical findings, for which must conform with the DSM-IV. The Board finds that the clinical evidence of record is more probative than the Veteran's lay statements.

Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of mental disorders for VA purposes. The Board finds that such etiology and clinical findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As explained above, the Veteran must have a disability at the time of the claim. Based on the given facts, the preponderance of the evidence is against a finding that the Veteran currently has an acquired psychiatric disorder for VA purposes. Thus, service connection for such cannot be granted. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include secondary to pain and medication associated with service connected disabilities diabetes mellitus type II, generalized ostearthritis of the hand, elbows, and lumbosacral region, and hypertension, is denied.


REMAND

A VA examination was obtained in March 2009 in regard to the Veteran's claim for entitlement to service connection for hiatal hernia; GERD, to include secondary to medication associated with service connected disabilities diabetes mellitus type II, generalized ostearthritis of the hand, elbows, and lumbosacral region, erectile dysfunction, and hypertension. The examiner opined that the Veteran's GERD is less likely as not caused by or aggravated by his service connected disabilities diabetes mellitus type II, generalized ostearthritis of the hand, elbows, and lumbosacral region, erectile dysfunction, and hypertension. 
The examiner explained that GERD is caused by the Veteran's hiatal hernia which allows reflux of gastric stomach contents into the esophagus.

The Board notes that the Veteran's current claim for entitlement to service connection for hiatal hernia; GERD, to include secondary to medication associated with service connected disabilities diabetes mellitus type II, generalized ostearthritis of the hand, elbows, and lumbosacral region, erectile dysfunction, and hypertension, was filed in January 2009. (See January 2009 statement in support of claim). The Veteran avers that he has suffered from GERD since service, specifically since June 1965. (See March 2009 VA medical examination and August 2009 notice of disagreement). The March 2009 examiner however, only opined as to the relationship between the Veteran's GERD and the medication associated with his service connected disabilities. The examiner did not discuss whether the Veteran's GERD is directly related to his active service.

As the Veteran contends that his GERD had its onset in service, the Board finds that a supplemental opinion is warranted discussing whether the Veteran's GERD is related to or aggravated by his active military service, to include as secondary to any service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a supplemental opinion. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish an opinion as to: a). whether it is at least as likely as not (50 percent or greater) that the Veteran's GERD is related to, or aggravated by, his military service and b). whether it is at least as likely as not (a 50% or higher degree of probability) that any medications prescribed for any the Veteran's service-connected disabilities have proximately caused or has aggravated his GERD. A rationale should be furnished for all opinions provided.

2. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


